Exhibit 10.3

LOGO [g57125g44i79.jpg]

FLIR SYSTEMS, INC.

PROFESSIONAL SERVICES AGREEMENT

This Professional Services Agreement (the “Agreement”) is made as of the date
last signed below in Wilsonville, County of Clackamas, State of Oregon,

between

FLIR Systems, Inc. (hereinafter, the “Company” or “FLIR”), a corporation having
offices at 27700 SW Parkway Avenue, Wilsonville, Oregon 97070

and

Stephen M. Bailey, an individual residing at 16740 SW Pinot Place, Hillsboro, OR
97123 (hereinafter, the “Consultant”) (individually, a “Party” and together, the
“Parties”).

1. SCOPE OF WORK TO BE PERFORMED. FLIR desires to retain Consultant and
Consultant agrees to provide services as needed for up to eight (8) hours per
week in performing the following tasks:

 

  •  

Be available to the Company for consultation regarding transition and historical
matters relating to the Company’s business.

 

  •  

Advise the Company on the development of a Company-wide risk management program
to include an analysis that (i) identifies the Company’s risk areas,
(ii) describes Company’s present risk mitigation strategies, and (iii) provides
recommendations for risk management strategy modification and implementation
steps.

As may be required pertaining to the above tasks, Consultant will submit a
written report to his supervisor, the Company’s Chief Executive Officer
(“Supervisor”).

2. TERMS OF PAYMENT. FLIR shall pay Consultant in accordance with the following
terms upon receipt of monthly invoices:

 

  •  

Base: $12,500 to be paid monthly on the 10th business day of each month (the
“Base Fee”), by direct deposit to Consultant’s designated bank account.

  •  

Additional: In the event Supervisor requests that Consultant perform additional
special project work, and Consultant agrees to perform such additional work,
Consultant shall be paid $300 per hour up to the agreed upon number of hours for
the additional work.

3. REIMBURSEMENT OF EXPENSES. FLIR shall reimburse Consultant for any expenses
paid or incurred by Consultant in the normal course of performing the tasks or
special projects. In the event that Consultant travels on behalf of the Company,
travel hours will be counted toward the weekly number of hours set forth in
Paragraph 1, above. Travel expenses will be reimbursed in accordance with FLIR’s
travel policy as previously applied to Consultant as an officer of FLIR.



--------------------------------------------------------------------------------

4. EQUIPMENT, TOOLS, MATERIALS, OR SUPPLIES. FLIR shall provide Consultant with
a laptop computer and appropriate access to the FLIR network. Consultant shall
supply, at Consultant’s expense, all other equipment, tools, materials, and/or
supplies to accomplish the scope of work to be performed.

5. FEDERAL, STATE AND LOCAL PAYROLL TAXES. Neither federal, nor state, nor local
income tax nor payroll tax of any kind shall be withheld or paid by FLIR on
behalf of Consultant with respect to payments received by Consultant under terms
of this Agreement. Consultant shall not be treated as an employee with respect
to the services performed hereunder for Federal or state tax purposes.

6. NOTICE TO CONSULTANT REGARDING TAX DUTIES AND OTHER LIABILITIES. Consultant
understands that Consultant is responsible to pay, according to law, Consultant
income tax for services performed under this Agreement. If Consultant is not a
corporation, Consultant further understands that Consultant may be held liable
for self-employment (Social Security) tax, to be paid by Consultant according to
law for payments under this Agreement. Further, Consultant shall indemnify and
hold FLIR harmless from any and all losses, injuries, or damages caused by
Consultant’s negligence, reckless or intentional acts or omissions unless
incurred within the scope of work or special projects to be performed on behalf
of FLIR within the meaning of this Agreement. Consultant will show upon request
a policy of insurance to cover any negligent acts committed by Consultant.

7. BENEFITS. Except as may be provided in that certain Employment Agreement
between Consultant and FLIR dated January 1, 2009 (the “Employment Agreement”),
and other defined employee benefits granted prior to Consultant termination by
qualified retirement, Consultant is not eligible for, and shall not participate
in, any employee pension, health, or other benefit plan, of FLIR.

8. WORKERS’ COMPENSATION. No workers’ compensation insurance shall be obtained
by FLIR concerning Consultant. Consultant shall comply with all applicable
workers’ compensation laws concerning Consultant , and shall provide to FLIR a
certificate of Workers’ Compensation Insurance or similar upon request.

9. TERM OF AGREEMENT. The term of this Agreement shall commence on June 1, 2010
and terminate at 11:59 p.m. on May 31, 2011.

10. TERMINATION WITHOUT CAUSE. Without cause, either Party may terminate this
Agreement after giving fourteen (14) calendar days prior written notice to the
other of intent to terminate without cause. The Parties shall deal with each
other in good faith during the 14-day period after any notice of intent to
terminate without cause has been given.

11. TERMINATION WITH CAUSE. With reasonable cause, either Party may terminate
this Agreement effective immediately upon providing written notice of
termination for cause. Reasonable cause shall include, but not limited to:

 

  a. Material violation of this Agreement; or

 

  b. Any act exposing the other Party to liability to others for personal injury
or property damage.



--------------------------------------------------------------------------------

In addition to the provisions of Paragraphs 10 and 11, FLIR shall have the
absolute right to terminate this Agreement immediately upon the occurrence of
any one of the following events:

 

  i. FLIR being obliged under law to terminate this Agreement.

 

  ii. Consultant:

 

  •  

becomes employed, controlled or managed by any other person, body or corporation
without prior written consent of Supervisor;

 

  •  

fails to comply with or observe any law, or government regulation, or becomes
involved in legal proceedings or activities which may prejudice or harm the
business or good name of FLIR; or

 

  •  

becomes suspended, disbarred or disqualified form conducting transactions,
including U.S. Government contracts.

12. NON-WAIVER. The failure of either Party to exercise any of its rights under
this Agreement for a breach thereof shall not be deemed to be a waiver of such
rights or a waiver of any subsequent rights.

13. NO AUTHORITY TO BIND. Consultant has no authority to enter into contracts or
agreements on behalf of FLIR. This Agreement does not create a partnership or
other business relationship between the Parties, other than Consultant’s role as
an independent contractor providing services to FLIR.

14. DECLARATION BY THE CONSULTANT. Consultant declares that Consultant (i) has
complied with all applicable federal, state and local laws regarding business
permits, certificates and licenses that may be required to carry out the work to
be performed under this Agreement, and (ii) will comply with all such laws which
are or may pertain to FLIR’s business and the services to be performed by
Consultant.

 

15. PROPRIETARY INFORMATION.

 

  a. FLIR shall retain all title, right and interest it possesses in any
drawings, information, data, reports, specifications or documentation, whether
of a technical, financial or business nature (hereinafter “Proprietary Data”)
furnished to Consultant by FLIR. For purposes of this Agreement, Proprietary
Data shall include such data disclosed in tangible form or in oral or intangible
form.

 

  b. Consultant agrees that the Proprietary Data shall not be used or reproduced
for any purposes whatsoever except for the performance of services under this
Agreement. Consultant further agrees not to disclose to any third party, by any
means, whatsoever, any FLIR Proprietary Data Consultant may have obtained in the
performance of services under this Agreement, without the prior written
permission of an officer of FLIR.



--------------------------------------------------------------------------------

  c. Any information which is proprietary to Consultant and which is disclosed
to FLIR hereunder shall be deemed to have been disclosed as a part of the
consideration for this Agreement, and FLIR shall have full right to its use as
FLIR deems fit.

 

  d. Any information contained in, and the ownership of all reports and
documents developed, acquired or performed by Consultant in connection with this
Agreement, shall remain the sole property of FLIR, shall be held in confidence
by Consultant, and shall not be reproduced, used or disclosed to others by
Consultant. The obligation of this Paragraph 15.d shall survive any termination
hereof.

 

  e. Except for Paragraph 15.d, Consultant’s obligations with respect to this
Paragraph 15 shall remain in effect for a period of seven (7) years from the
date of termination of this Agreement. At FLIR’s request, Consultant shall
certify in writing the return and/or destruction of all Proprietary Data.

16. CONFLICT OF INTEREST. During the term of this Agreement and for a period of
one (1) year from the date of termination, Consultant agrees to refrain from
engaging in activities which are in conflict with FLIR’s interest or derive any
benefit from the information disclosed to Consultant as a result of this
Agreement. To the extent such activities are not in conflict with FLIR’s
interests, Consultant shall, with the prior written consent of Supervisor, be
free to engage in activities on behalf of other entities involved in businesses
similar to that of FLIR.

17. NOTICES. Any notice required or permitted to be given in connection with
this Agreement shall be given in writing and shall be delivered either (i) by
hand to the Party, or (ii) by certified mail, return receipt requested to the
Party at the Party’s address stated herein, or (iii) by facsimile with proof of
transmission. Any Party may change its address stated herein by giving notice of
the change in accordance with this Paragraph 17. For FLIR, notice shall be given
as follows:

FLIR Systems, Inc.

Attn: General Counsel

27700 SW Parkway Avenue

Wilsonville, OR 97070

Fax: (503) 498-3911

18. ASSIGNABILITY. Consultant may not assign, subcontract, or otherwise transfer
any right or obligation it has, or may acquire, under this Agreement to any
other entity without FLIR’s prior written approval. Any such assignment,
subcontracting or transfers approved shall also be conditioned upon acceptance
by the assignee, subcontractor and/or transferee of the terms and conditions
hereof.

19. MEDIATION AND ARBITRATION. In the case of any dispute arising under this
Agreement which cannot be settled by reasonable discussion (a “Dispute”), the
parties agree that, prior to commencing any proceeding to enforce any rights
under this Agreement, they will first engage the services of a professional
mediator agreed upon by the parties and attempt in good



--------------------------------------------------------------------------------

faith to resolve the dispute through confidential nonbinding mediation. Each
party shall bear one-half ( 1/2) of the mediator’s fees and expenses and shall
pay all of its own attorneys’ fees and expenses related to the mediation.

If any Dispute cannot be resolved by mediation, such Dispute shall be settled by
arbitration before a single arbitrator in Portland, Oregon or such other
location on which the parties may agree administered by the American Arbitration
Association, with any such dispute or controversy arising under this Agreement
being so administered in accordance with its Commercial Rules then in effect,
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. Except as
necessary in court proceedings to enforce this arbitration provision or an award
rendered hereunder, or to obtain interim relief, neither a party nor an
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of FLIR and Consultant. Consultant
and FLIR acknowledge that this Agreement evidences a transaction involving
interstate commerce. Notwithstanding any choice of law provision included in
this Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision.

20. CHOICE OF LAW. Any dispute under this Agreement or related to this Agreement
shall be decided in accordance with the laws of the State of Oregon, without
regard to its choice of laws provisions.

21. ENTIRE AGREEMENT. This is the entire Agreement of the Parties relating to
the consulting relationship between the Parties; provided, however, that the
provisions of the Employment Agreement relating to Consultant’s employment and
post-employment rights and obligations, specifically Paragraphs 3.5, 3.6, 4.4 as
amended, 4.7, and Article VI of said Employment Agreement, shall remain in full
force and effect.

22. SEVERABILITY. If any part of this Agreement shall be held unenforceable, the
rest of this Agreement will nevertheless remain in full force and effect.

23. AMENDMENTS. This Agreement may be supplemented, amended or revised only in
writing as mutually agreed by the Parties.

[REMAINDER OF PAGE INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AGREEMENT AS OF THE DATE FIRST
ABOVE STATED.

 

FLIR SYSTEMS, INC.    CONSULTANT

/s/ Angus L. Macdonald

  

/s/ Stephen M. Bailey

Signature    Signature

Angus L. Macdonald

  

Stephen M. Bailey

Printed Name    Printed Name

Chairman of the Compensation Committee

  

 

Title    Title

May 5, 2010

  

May 5, 2010

Date    Date